MacKINNON, Circuit Judge,
with whom Circuit Judge McGOWAN joins (dissenting):
I concur in Judge Tamm’s dissenting opinion. The majority opinion relies upon the fact that the 1920 statute, which provided that the readjustment in the annual charge was to be made
“(e) * * * by the Commission * * * in a manner to be described in each license. * * * ” (emphasis added) (41 Stat. 1069)
was amended in 1935 to state:
“(e) * * * by the Commission * * * subject to the approval of the Indian tribe * * * upon notice and opportunity for hearing.” (Emphasis added) (49 Stat. 843)
From this it concludes that the 1935 amendment operated retroactively to amend the terms and provisions of the license issued to petitioner in 1930 so as to change the manner of readjusting the annual charges that is specifically described in petitioner’s license, i. e., in the last analysis, arbitration.
In reaching such conclusion the majority opinion overlooks the opening sentence of section 10 which is introductory to subsection (e) and the other subsections thereof. It provides:
Sec. 10. All licenses issued under this part shall be on the following conditions: etc. (49 Stat. 842).
The intent of Congress in this clause is clearly to prescribe the conditions upon which licenses “shall be” issued, not to amend licenses already issued. If Congress had intended to amend existing licenses they would have said “heretofore or hereafter issued.” It is also important to note that the prefatory clause of section 10 was part of the original 1920 Act and so the congressional intent manifest therein was for a completely prospective application. The re-enactment of the same language would not change the original intent. And when this introductory clause of section 10 is read in conjunction with section 28 which provides that “ * * * no alteration, amendment * * * shall affect any license theretofore issued under the provisions of this act, or the rights of licensees thereunder” (emphasis added) (41 Stat. 1077; 49 Stat. 847), it seems abundantly clear that Congress in the 1935 amendment only intended to affect licenses issued thereafter. This interpretation is buttressed by the well-established rule that a retrospective application of legislation is not to be implied.1
*764If there were any doubt about such interpretation it is put at rest by noting that the 1935 amendment providing for notice and opportunity for hearing is not by its terms inconsistent with readjusting the annual charges here involved in the manner prescribed in petitioner’s license and doing so upon notice and hearing. It is not necessary to strike down a material provision of petitioner’s license in order to give prospective effect to the 1935 Act since it only adds a requirement for notice and hearing. Thus the terms of petitioner’s license and a prospective operation of the 1935 amendment can both be applied. Statutes are not to be applied retrospectively unless such legislative purpose is clearly-expressed. 2 There is no support in the legislation for the suggestion that the quoted provisions of the 1935 Act were intended to affect existing licenses or to be given a retrospective operation. Such evidence of legislative intention as does appear in section 28 is expressly to the contrary.

. “[A] retrospective operation will not be given to a statute which interferes with antecedent rights, or by which human action is regulated, unless such be ‘the unequivocal and inflexible import of the terms, and the manifest intention of the legislature.’ ” Union P. R. Co. v. Laramie Stock Yards Co., 231 U.S. 190, 199, 34 S.Ct. 101, 102, 58 L.Ed. 179 (1913).
“In the absence of a clearly expressed legislative intent to the contrary, the court will presume that the law-making power is acting for the future, and does not intend to impair obligations incurred or rights relied upon in the past conduct of men when other legislation was in force.” Cameron v. United States, 231 U.S. 710, 720, 34 S.Ct. 244, 247, 58 L.Ed. 448 (1914).
“Where it is claimed that law is to have a retrospective operation, such must be clearly the intention, evidenced in the law and its purposes, or the court will presume that the lawmaking power is acting for the future only and not for the past; that it is enacting a rule of conduct which shall control the future rights and dealings of men, rather than review and affix new obligations to that which has been done in the past.” White v. United States, 191 U.S. 545, 552, 24 S.Ct. 171, 172, 48 L.Ed. 295 (1903).


. Hassett v. Welch, 303 U.S. 303, 314, 58 S.Ct. 559, 82 L.Ed. 858 (1938) ; Miller v. United States, 294 U.S. 435, 439, 55 S.Ct. 440, 79 L.Ed. 977 (1935) ; Brewster v. Gage, 280 U.S. 327, 337, 50 S.Ct. 115, 74 L.Ed. 457 (1930).